REEVES, Chief Judge.
The above motion is filed pursuant to the provisions of paragraph (c) Rule 37, Federal Rules of Civil Procedure, 28 U.S.C.A. It appears that the plaintiffs had made request of the defendant or his counsel to make certain admissions, as provided by Rule 36, Federal Rules of Civil Procedure, and that the defendant declined to make such admissions but did not contest the issue. The admission requested was the extent of the loss sustained by plaintiffs in the destruction of its building by fire.
In the trial of the case the plaintiffs experienced no trouble in establishing the extent of their loss. One witness supplied the proof, and, as stated, the defendant did not contest that issue. The issues contested by the defendant were on other grounds and not on the amount of damages sustained by the plaintiff. The time and expense of the plaintiff in making the proof was trivial. The last part of the paragraph cited provides that nothing should be allowed if “admissions sought were of no substantial importance.” The court so finds, and accordingly the application for an order to pay expenses will be denied.